DETAILED ACTION
	This office action is in response to the election filed December 2, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, including claims 1-29, in the reply filed on December 2, 2020 is acknowledged. Claims 30-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-29 are rejected under 35 U.S.C. 103 as being unpatentable over Ninomiya (US 2005/0247957) in view of Chandrashekar et al. (US 2012/0009785).
Regarding claim 1, Ninomiya discloses a power semiconductor component (Fig. 2B), comprising:

a contact hole (115, labeled in Fig. 1C) arranged on an upper side of the insulating layer (110), the contact hole (115), proceeding from the upper side of the insulating layer (110), extending at least partly within the insulating layer (110) and configured for electrical contacting of a contact region (109) below the upper side of the insulating layer (110);
an adhesion promoter layer (¶ [0049], barrier metal) arranged on an upper side of the power semiconductor partial structure (101-110);
a tungsten-comprising layer (112) arranged on the adhesion promoter layer (not shown) and at least partly covering the adhesion promoter layer (¶ [0049]), the tungsten-comprising layer (112) having a first thickness in a region of the contact hole, the first thickness being dimensioned such that the tungsten-comprising layer (112) fills the contact hole (115); and
a connection layer (111) arranged on the tungsten-comprising layer (112).
Ninomiya, however, does not specifically disclose wherein the adhesion promoter is at least partially covering the upper side of the insulating layer and a surface of the contact hole; and the tungsten comprising layer having a second thickness in a region of the upper side of the insulating layer, the second thickness being less than the first thickness. Attention is brought to the Chandrashekar reference, which discloses a device (Fig. 3, 361) comprising a partial structure comprising an upper layer (303); a contact hole (see 321) arranged on an upper side of the upper layer (303); an adhesion "step coverage" is defined as a ratio of two thicknesses, i.e., the thickness of the material inside the feature divided by the thickness of the material near the opening, ¶ [0053], In certain embodiments, step coverage of the etched layer is… at least about 150%.). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the power semiconductor component disclosed by Ninomiya to include wherein the adhesion promoter is at least partially covering the upper side of the insulating layer and a surface of the contact hole; and the tungsten comprising layer having a second thickness in a region of the upper side of the insulating layer, the second thickness being less than the first thickness, as taught by Chandrashekar, since the deposition method of Chandrashekar which results in the second thickness avoids large seams and the problems associated therewith in the tungsten-comprising layer (Chandrashekar, ¶ [0002]).
Regarding claim 2, Ninomiya discloses wherein the adhesion promoter layer (not shown) comprises at least one of titanium and titanium nitride (¶ [0049]).
Regarding claim 3, Ninomiya discloses wherein the tungsten-comprising layer (112) consists of tungsten (¶ [0030]).
Regarding claim 4, Ninomiya discloses wherein the connection layer (111) comprises at least one of copper and aluminum (¶ [0031]).
Regarding claim 5, Chandrashekar discloses wherein a thickness of the adhesion promoter layer (313) is less than 100 nanometers (¶ [0031]).
Regarding claim 6, Ninomiya discloses wherein the first thickness of the tungsten-comprising layer (112) is between 400 and 600 nanometers (¶ [0028]).
Regarding claim 7, Chandrashekar discloses wherein the second thickness of the tungsten-comprising layer is between 100 and 400 nanometers (¶ [0087]).
Regarding claim 8, Ninomiya discloses wherein the insulating layer (110) comprises silicon nitride, undoped oxide and/or borophosphosilicate glass (BPSG) in a region of the upper side of the insulating layer (110) and/or a region of the surface of the contact hole (115, ¶ [0028]).
Regarding claim 9, Ninomiya discloses wherein the contact hole (Fig. 1C, 115) comprises a contact trench for forming a trench electrode. 
Regarding claim 10, Ninomiya discloses wherein the contact region (109) is arranged below the insulating layer (110).
Regarding claim 11, Ninomiya discloses wherein the contact region (109) is a region of the semiconductor body (101/102) and the contact hole (Fig. 1C, 115) is provided for electrical contacting of the semiconductor body (101/102).
Regarding claim 12, Ninomiya discloses wherein the insulating layer (110) comprises a plurality of control electrodes (107) arranged in the insulating layer (110), 
Regarding claim 13, Ninomiya discloses wherein the insulating layer (110) comprises a control electrode (107) arranged in the insulating layer (110).
Regarding claim 14, Ninomiya wherein the power semiconductor component (Fig. 2B) comprises a transistor with a body electrode (¶s [0026] and [0027]).
  
Regarding claim 15, Ninomiya discloses a power semiconductor component (Fig. 2B), comprising:
a power semiconductor partial structure (101-110) comprising a semiconductor body (101/102) and an insulating layer (110) arranged on an upper side of the semiconductor body (101/102);
a contact hole (115, labeled in Fig. 1C) arranged on an upper side of the insulating layer (110), the contact hole (115), proceeding from the upper side of the insulating layer (110), extending at least partly within the insulating layer (110) and being configured for electrical contacting of a contact region (109) below the upper side of the insulating layer (110);
an adhesion promoter layer (¶ [0049], barrier metal) arranged on an upper side of the power semiconductor partial structure (101-110);
a tungsten-comprising layer (112) arranged on the adhesion promoter layer (not shown) and at least partly covering the adhesion promoter layer (¶ [0049]), the tungsten-comprising layer (112) having a first thickness in a region of the contact hole, the first thickness corresponding to at least half of a diameter of the contact hole (115); and
a connection layer (111) arranged on the tungsten-comprising layer (112).
Ninomiya, however, does not specifically disclose wherein the adhesion promoter is at least partially covering the upper side of the insulating layer and a surface of the contact hole; and the tungsten comprising layer having a second thickness in a region of the upper side of the insulating layer, the second thickness being less than the first thickness. Attention is brought to the Chandrashekar reference, which discloses a device (Fig. 3, 361) comprising a partial structure comprising an upper layer (303); a contact hole (see 321) arranged on an upper side of the upper layer (303); an adhesion promotor layer (313) arranged on an upper side of the partial structure and at least partly covering the upper side of the upper layer (303) and a surface of the contact hole; and a tungsten comprising layer (363) arranged on the adhesion promoter layer (313) and at least partially covering the adhesion promoter layer (313), the tungsten-comprising layer (363) having a first thickness in a region of the contact hole and a second thickness in a region of the upper side of the upper layer (303), the second thickness being less than the first thickness (¶ [0024], "step coverage" is defined as a ratio of two thicknesses, i.e., the thickness of the material inside the feature divided by the thickness of the material near the opening, ¶ [0053], In certain embodiments, step coverage of the etched layer is… at least about 150%.), the first thickness corresponding to at least half of a diameter of the contact hole. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the power semiconductor component disclosed by Ninomiya to include wherein the adhesion promoter is at least partially covering the upper side of the insulating layer and a surface of the contact hole; and the tungsten comprising layer having a second thickness in a region of the upper side of the insulating layer, the second thickness being less than the first thickness, as taught by Chandrashekar, since the deposition method of Chandrashekar which results in the second thickness avoids large seams and the problems associated therewith in the tungsten-comprising layer (Chandrashekar, ¶ [0002]).
Regarding claim 16, Ninomiya discloses wherein the diameter of the contact hole is the smallest diameter of the contact hole averaged over a depth of the contact hole (see Fig. 2B).
Regarding claim 17, Ninomiya discloses wherein the adhesion promoter layer (not shown) comprises at least one of titanium and titanium nitride (¶ [0049]).
Regarding claim 18, Ninomiya discloses wherein the tungsten-comprising layer (112) consists of tungsten (¶ [0030]).
Regarding claim 19, Ninomiya discloses wherein the connection layer (111) comprises at least one of copper and aluminum (¶ [0031]).
Regarding claim 20, Chandrashekar discloses wherein a thickness of the adhesion promoter layer (313) is less than 100 nanometers (¶ [0031]).
Regarding claim 21, Ninomiya discloses wherein the first thickness of the tungsten-comprising layer (112) is between 400 and 600 nanometers (¶ [0028]).
Regarding claim 22, Chandrashekar discloses wherein the second thickness of the tungsten-comprising layer is between 100 and 400 nanometers (¶ [0087]).
Regarding claim 23, Ninomiya discloses wherein the insulating layer (110) comprises silicon nitride, undoped oxide and/or borophosphosilicate glass (BPSG) in a region of the upper side of the insulating layer (110) and/or a region of the surface of the contact hole (115, ¶ [0028]).
Regarding claim 24, Ninomiya discloses wherein the contact hole (Fig. 1C, 115) comprises a contact trench for forming a trench electrode. 
Regarding claim 25, Ninomiya discloses wherein the contact region (109) is arranged below the insulating layer (110).
Regarding claim 26, Ninomiya discloses wherein the contact region (109) is a region of the semiconductor body (101/102) and the contact hole (Fig. 1C, 115) is provided for electrical contacting of the semiconductor body (101/102).
Regarding claim 27, Ninomiya discloses wherein the insulating layer (110) comprises a plurality of control electrodes (107) arranged in the insulating layer (110), and wherein the contact hole (Fig. 1C, 115) extends between adjacent control electrodes (107) of the plurality of control electrodes (107). 
Regarding claim 28, Ninomiya discloses wherein the insulating layer (110) comprises a control electrode (107) arranged in the insulating layer (110).
Regarding claim 29, Ninomiya wherein the power semiconductor component (Fig. 2B) comprises a transistor with a body electrode (¶s [0026] and [0027]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE C NIESZ whose telephone number is (303)297-4333.  The examiner can normally be reached on M-F 9 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JAMIE C NIESZ/            Primary Examiner, Art Unit 2822